Cook, J.,
delivered the opinion of the court.'
The only difference in this case and Harrison Naval Stores Co. v. Adams, Revenue Agent, 61 So. 417, is that this case seeks to recover municipal taxes for the city of Biloxi, while the other case sought to recover state and county taxes. The principal place of business of the corporation is the same here as there, to wit, Biloxi, Harrison county.
In Harrison Naval Stores Co. v. Adams, Rev. Agt., supra, it is held that the lease in question represented “money invested or employed in the turpentine business.” The agent conducting the business of the corporation resides at the domicile or principal place of business of the company, and the lease representing the investment was in his custody and under his control. The investment represented by the lease was a proper subject of taxation, and it was within the territorial limits of the state. The main office of the company owning the property assessed was within the state, and the property was therefore taxable in the state. The corporation had a substantial right — a thing of value, an investment of money in a business carried on in this state — and this right, or investment, was represented by a lease which was kept by the agent of the owner at its place of business. It is by this lease that the investment is valued and may be enjoyed. The property to *637be taxed must have a situs within the jurisdiction of the taxing power, before it is a proper subject of taxation; and it was upon this principle that we held the property-involved in Harrison Naval Stores Co. v. Adams, supra, was taxable in this state.
In this case the business in which the money of the corporation was invested was located at Biloxi, and the evidence of the investment was kept at this place, the main office, where the business of the corporation was conducted. The subjects of the business, or the things in which the money is invested, are outside of the city, but the business is within the city limits, and so also is the investment. This is not a tax on real estate, or an interest in real estate; it is not a tax on the output of the business, or upon the machinery or other instrumentalities necessary to the conduct of the business; but it is a tax on the investment in the business being conducted from Biloxi. In the former case the court discussed the character of the investment, and whether it was a tangible property liable to taxation. The court necessarily assumed that the property was within the state. It had to be in the state before the state could list it for taxation.
"We did not hold in Harrison Naval Stores Co. v. Adams, supra, that the property was assessable in this state because the trees from which the turpentine was to be extracted, under the lease, were growing upon land situated in the state. We did necessarily hold that aside from the tax on real estate, and aside from the tax on the machinery, ways, means, and appliances used in the prosecution of the business, there was an additional property represented by an investment of money in a turpentine lease. If the decision in that case is sound, it follows that this property for the same reasons is assessable for city taxes. It has its situs in the state and in the city of Biloxi.
In Redmond v. Commissioners, 87 N. C. 122, 123, the court said:
*638“The plaintiffs are domiciled in the state of New York, but were owners of lands lying in several of the counties of this state, which had been sold by their agent, who keeps an office in the town of Rutherfordton,, in this state, and had power to sell and execute covenants for title and to collect the money . . . • These covenants for the purchase money amount to many thousands of dollars, and are all kept in the office of said agent at Rutherfordton: and the single question presented in the record is whether they are liable to a state, county, and corporation tax. .... The debts due to the plaintiffs upon their land contracts are personal estate, the same as if they were due upon notes or bonds; and, so far as they have any substantial existence, they are in this state and not elsewhere. Their validity and protection, and the remedies for their enforcement, all depend upon the laws of this state, and in neither respect (or in any other that we can now think of) do they take any benefit from the laws of the plaintiffs’ domicile. It is but just, therefore, that they should contribute towards the support of the only government which affords them protection, and help to defray the expensees incurred in so doing. The actual situs and control of the property within this state and the fact that it enjoys the protection of the laws here, are conditions which subject it to taxation here; and the legal fiction, which is sometimes for other purposes indulged, that it is deemed to follow the person of the owner, and to be present at the place of his domicile, has no application. In such case, the maxim, ‘Mobilia personam sequuntur,’ gives way to the other maxim, ‘in fictione juris■ semper aequitas existat.’ ”
’ That case, we think, illustrates the principle control^ ing this case, and the facts are of the same general character of the facts of this case.
Reversed and remanded.
Smith, C. J., expressed no opinion.